In a support proceeding, the appeal, as limited by appellant’s brief, is from so much of an order of the Family Court, Queens County, dated February 27, 1975, as, in granting his motion to vacate an inquest and restore the case to the calendar, did so upon condition that he give a $7,800 bond on or before March 14, 1975 to secure future support payments. Order affirmed insofar as appealed from, with $20 costs and disbursements. No opinion. The bond shall be given within 20 days after entry of the order to be made hereon and the Family Court shall set a date for a new hearing upon fulfillment of the condition that the bond be given. Gulotta, P. J., Rabin, Martuscello, Latham and Christ, JJ., concur.